                          UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________
AURELLIO BONILLA,                          :
                  Plaintiff,               :
                                           :
                  v.                       :   No. 5:14-cv-05212
                                           :
CITY OF ALLENTOWN; CITY OF                 :
ALLENTOWN POLICE PENSION FUND              :
ASSOCIATION; ED PAWLOSKI,                  :
JUILO GURIDY; RAY O’CONNELL;               :
JOE DAVIS; JEANETTE EICHENWALD;            :
DARYL L. HENDRICKS; CYNTHIA MOTA;          :
PETER SCHWEYER; GARRET STRATHEAM; :
MARY ELLEN KOVAL; LOUIS COLLINS;           :
IBOLYA BALOG; JAMES GRESS;                 :
RYAN KOONS; JEFF GLAZIER;                  :
MICHAEL WILLIAMS; and                      :
EDUARDO EICHENWALD,                        :
                  Defendants.              :
__________________________________________

                                            ORDER
      AND NOW, this 12th day of September, 2019, for the reasons set forth in the Opinion issued

this date, IT IS ORDERED THAT:

      Plaintiff’s second motion for reconsideration and to certify the order for interlocutory

appeal, ECF No. 104, is DENIED.




                                                            BY THE COURT:



                                                            /s/ Joseph F. Leeson, Jr.___________
                                                            JOSEPH F. LEESON, JR.
                                                            United States District Court



                                                 1
                                              091119
